Citation Nr: 1115344	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  95-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis with spurs.

2.  Entitlement to service connection for rhinitis, claimed as sneezing, dry mouth and shortness of breath.

3.  Entitlement to service connection for bronchitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1993.  His service included service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 1995 and October 2001 rating decisions of the Roanoke, Virginia Department of Veterans' Affairs (VA) Regional Office (RO).  The case has since been transferred to the Baltimore, Maryland VARO.  The Veteran perfected timely appeals with respect to both of the aforementioned rating actions to the Board.

In October 2001, the Veteran testified at a hearing before the RO.  A copy of the hearing transcript has been associated with the file.

In June 2003 and November 2006 the Board remanded the claims to the RO for additional development.

In July 2009, the Board granted service connection for an undiagnosed illness manifested by sensitivity to petroleum products and profuse sweating and denied the issues of service connection for sinusitis, hiatal hernia with gastroesophageal reflux, and sleep apnea.  The Board also remanded the remaining issues of service connection for plantar fasciitis with spurs, rhinitis, and bronchitis for additional development.  

As noted in the July 2009 Board decision, the issues of service connection for a rash on the right hand, lumbosacral strain sciatica, and residuals of trauma to the genitofemoral nerve following surgical removal of the left testicle (claimed as low back joint pain with left sciatica), to include postoperative undescended testicle, were granted in full by June 1995, October 2001 and March 2003 rating decisions and are therefore, no longer in appellate status before the Board and need not be addressed further.

The issues of service connection for rhinitis and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective evidence of record demonstrates that plantar fasciitis with spurs is related to his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for plantar fasciitis with spurs have been met.  38 U.S.C.A. §§ 1110, 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2009).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran maintained that he experienced respiratory problems in service and has had problems with breathing since his active service.  He testified during the October 2001 RO hearing that while he did not seek treatment for his feet in service, he did sustain foot problems due to being on his feet in service for several hours a day, specifically while in the Persian Gulf when he worked seven days a week, on his feet for twelve hours a day.  He also testified that his shoes did not have good arch support and, following his duty in the Persian Gulf, he was unable to wear his previous shoes, changing from a size 11 1/2 to a size 12.  Finally, the Veteran reported having foot pain during his active service in the Persian Gulf and thereafter.  

In this case, service treatment records reflect no complaints or treatment for foot problems at any time during the Veteran's active service.  

In in a February 1994 VA Persian Gulf War Screening, the Veteran also reported service in the Persian Gulf War from June 1991 to October 1991 with symptoms of leg problems, although no foot problems were reported at this time.  

During a February 1994 VA Gulf War examination the Veteran was assessed as an essentially healthy male with no pulmonary pathology found.  No foot conditions were noted.  

During an August 1994 VA examination no foot conditions were noted.  

In a November 1994 VA outpatient treatment report, the Veteran was treated for complaints of heel pain and diagnosed with heel pain and plantar fasciitis.  At this time, he reported that his heels on both feet had been aching for the past year and a half and that he had similar problems during his active service.  Subsequent VA outpatient treatment reports, through January 2006, reflect diagnoses of bilateral plantar fasciitis and heel spurs.  

In an August 2002 VA examination the Veteran was diagnosed with a spurring of the calcaneous via x-ray.

A January 2005 VA examination reflects that the Veteran was diagnosed with bilateral flat feet and fasciitis, with ongoing symptoms likely to be secondary to flat feet and fasciitis.  

A March 2007 VA examination reflects the Veteran was diagnosed with bilateral pes planus and bilateral plantar fasciitis.  Another VA examination conducted in March 2007 noted that the Veteran was diagnosed with bilateral plantar fasciitis.

VA had attempted to obtain a nexus opinion with respect to the Veteran's bilateral plantar fasciitis with spurs in several VA examinations without success.  In October 2007, a VA physician reported that she did not feel opinions were necessary and later, in December 2008, she stated that she did not understand the opinions which were required.  Additionally, a February 2009 VA examiner stated that it would be purely speculative to comment on the relationship of these symptoms to the Veteran's military service, although this examination did not address plantar fasciitis.  In August 2009, a VA examiner opined that plantar fasciitis had already been declared not service-connected and any relationship to the Veteran's military service would therefore be speculative.  In August 2010, a VA examiner opined that multiple examinations have been performed previously over the years and the opinion had been uniformly that it would be speculative to conclude that these claims (i.e. including service connection for plantar fasciitis with heel spurs) were causally or etiologically connected to service.  This same VA examiner provided an addendum in October 2010, stating that she reviewed the claims file and that was agreed that the Veteran had multiple examinations and claims file reviews and opined that it was less likely than not that plantar fasciitis was causally or etiologically related to military service, noting that the rationale was provided in detail in earlier opinions by multiple specialist and examiners and that it would be speculative to conclude otherwise.  The Board observes however, that no rationale has been provided for any of the VA medical opinions obtained with respect to the Veteran's plantar fasciitis with spurs.  

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's plantar fasciitis with spurs constitutes a chronic disease which began in service and now continues to be symptomatic.  

With regard to the Veteran's objective statements about his bilateral foot condition, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran is competent to provide evidence of lay observable events, such as being on his feet for extended periods of time during service, and the presence of symptoms of a disability subject to lay observation, such as foot pain, since his active service and thereafter.

In addition, the Board notes that the Veteran was initially diagnosed with heel pain and plantar fasciitis in November 1994, approximately 16 months following his discharge form active service, and has been subsequently treated for and diagnosed with plantar fasciitis and heel spurs.  

On balance, there is satisfactory lay evidence of a continuity of symptomatology of foot pain during the Veteran's active service with objective medical evidence of a diagnoses of plantar fasciitis and heel pain just over one year following the Veteran's separation from active service and treatment for such thereafter.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection for plantar fasciitis with spurs is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for plantar fasciitis with spurs is granted.


REMAND

Regrettably, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for plantar fasciitis with spurs, rhinitis, and bronchitis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and, in claims for disability compensation, requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  See 38 C.F.R. § 3.159 (2010).  

In this case, in the July 2009 remand instructions, the Board instructed the RO, via the AMC, to obtain VA medical opinions with complete rationales for the issues of service connection for rhinitis, and bronchitis.  While medical opinions were provided, no complete rationale was included for any of the opinions furnished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service records demonstrated treatment for upper respiratory infections in May 1983 and October 1986, chest wall pain in May 1989 and a respiratory infection in February 1990.  Additionally, VA medical records reflect current diagnoses during the pendency of this appeal for respiratory conditions, including mild acute bronchitis and allergic rhinitis.  The Veteran was treated at VA as early as February 1994 for complaints of shortness of breath, and a diagnosis of rule out obstructive airway disease was provided in July 1994, both within a year of his discharge from active service.  VA outpatient treatment reports also reflect that the Veteran was initially diagnosed with allergic rhinitis in April 2000 and mild acute bronchitis in May 2000.

In the July 2009 remand, the Board noted the several attempts to obtain a medical nexus opinion with respect to the issues of service connection for rhinitis, and bronchitis, where none was provided in VA examinations conducted from 2005 to 2009.  In this regard, the Board notes that a VA physician reported in October 2007 that she did not feel opinions were necessary and in December 2008 that she did not understand the opinions which were required.  Additionally, a February 2009 VA examiner stated that it would be purely speculative to comment on the relationship of these symptoms to the Veteran's military service and did not provide any rationale for this conclusion.

Following the July 2009 Board remand, the claims file was sent to a VA examiner for an opinion.  In August 2009, a VA examiner opined that allergy rhinitis had already been declared not service-connected and any relationship of this to the Veteran's military service would therefore be speculative.  He also opined that bronchitis had apparently resolved.  Thereafter, the claims file was sent to another VA examiner for an opinion.  In August 2010, a VA examiner opined that multiple examinations have been performed previously over the years and the opinion had been uniformly that it would be speculative to conclude that these claims were causally or etiologically connected to service.  This same VA examiner provided an addendum in October 2010, stating that she reviewed the claims file and that it was agreed that the Veteran had multiple examinations and claims file reviews.  She then opined that it was less likely than not that the bronchitis and allergic rhinitis were causally or etiologically related to military service, noting that the rationale was provided in detail in earlier opinions by multiple specialists and examiners and that it would be speculative to conclude otherwise.  

The Board finds that while VA medical opinions were provided in August 2009, August 2010, and October 2010, these opinions did not provide a rationale as to why the VA examiners concluded that it would be speculative to conclude that these claims were causally or etiologically connected to service.  Specifically, the VA examiners did not provide any basis for their conclusions aside from noting that the same opinion had been previously furnished.  As the Board noted above, the only prior opinion of record with respect to thse issues was provided in February 2009, in which the VA examiner concluded that it would be purely speculative to comment on the relationship of these symptoms to the Veteran's military service, and did not provide any rationale for this conclusion.  Therefore, the Board finds that an adequate VA medical opinion as to whether the Veteran's rhinitis and bronchitis are related to his active service has not been provided, and it is again necessary to remand the claim again for full compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also observes that the service treatment records associated with the claims file from the Veteran entire period of service, from April 1980 to July 1993, appear to be incomplete and no separation examination is of record.  In light of this fact, the Board finds that another attempt to retrieve the Veteran's entire service treatment records should be made.

To ensure due process of law and proper compliance with the Board's July 2009 remand instructions, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain any service treatment.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  After the service treatment records have been obtained or a negative response is received, the RO/AMC should forward the claims file to a respiratory specialist, other than the VA examiner who provided the August 2010 and October 2010 opinions, to review the claims file, including:  (1) service treatment records which demonstrated treatment for upper respiratory infections in May 1983 and October 1986, chest wall pain in May 1989and  a respiratory infection in February 1990; (2) the initial treatment for shortness of breath and obstructive airway disease within a year of the Veteran's discharge from active service; and (3) the initial diagnoses of allergic rhinitis in April 2000 and mild acute bronchitis in May 2000.  

The examiner is then asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed rhinitis or bronchitis (please provide a diagnosis):  (i) had their onset during the Veteran's period of active duty from April 1980 to July 1993; or, (ii) that such disorders were caused by any incident or event that occurred during such period?  (Please note: the VA examiner should consider all diagnoses provided for rhinitis or bronchitis throughout the duration of the appeal, since the Veteran's claim in January 1994, as constituting a current diagnosis in providing his/her opinion).  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner finds that they cannot provide an opinion as it would be speculative to conclude that the disabilities were causally or etiologically connected to service, the examiner should explain the reasons for why such opinion would be too speculative.  The report of the examination should be associated with the claims file.

3.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


